EXHIBIT FORM OF CONSULTING AGREEMENT This Consulting Agreement (“Agreement”) is made and entered into as of the day of , 200 by and between First Sentry Bank (the “Bank”), a West Virginia chartered bank that is the wholly-owned subsidiary ofFirst Sentry Bancshares, Inc. (“First Sentry Bancshares”), a West Virginia corporation and bank holding company, and Marshall E. Cartwright (the “Consultant”), and is effective as of the effective time of the Merger (as defined below) (the “Effective Time”). WHEREAS, First Sentry Bancshares and Guaranty Financial Services, Inc. (“Guaranty Financial”), a West Virginia corporation, entered into an Agreement and Plan of Merger dated August 22, 2008(“Merger Agreement”), wherein Guaranty
